OkNOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN MANUEL CISNEROS-VITE,                      No.    14-71803

                Petitioner,                     Agency No. A200-681-535

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Juan Manuel Cisneros-Vite, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Cisneros-Vite

failed to establish an objectively reasonable fear of future persecution. See Halim

v. Holder, 590 F.3d 971, 977 (9th Cir. 2009) (petitioner “failed to make a

compelling showing of the requisite objective component of a well-founded fear of

persecution”). In light of our conclusion, we do not reach Cisneros-Vite’s social

group or nexus contentions. We reject as unsupported by the record Cisneros-

Vite’s contention that the agency improperly construed Cisneros-Vite’s fear as

only a generalized fear. Thus, petitioners’ asylum claim fails.

      In this case, because he failed to establish eligibility for asylum, Cisneros-

Vite failed to establish eligibility for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

Cisneros-Vite failed to show it is more likely than not that he will be tortured with

                                          2                                    14-71803
the consent or acquiescence of the government of Mexico. See Aden v. Holder,

589 F.3d 1040, 1047 (2009).

      We reject as without merit Cisneros-Vite’s contention that the BIA failed to

adequately consider evidence and explain its decision. See Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010) (“What is required is merely that [the BIA]

consider the issues raised, and announce its decision in terms sufficient to enable a

reviewing court to perceive that it has heard and thought and not merely reacted.”

(citation and internal quotation marks omitted)).

      Finally, we reject Cisneros-Vite’s contention that the agency violated his due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error and

substantial prejudice required to prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-71803